DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending in this application.
Claims 8, 14, 19 and 20 have been amended by Applicant.
Claim 15 has been cancelled by Applicant.
Claim 21 is a new claim.

Response to Arguments
Regarding 35 USC § 103 Claim Rejections: Applicant's arguments filed  7/29/2022 have been fully considered but they are not persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (Tippy et al.  (US 20200398776 A1) in view of Christensen et al. (US 20210323446 A1), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Regarding claim 1, Applicant argues that “the Office has not identified, among other things, a support assembly including the second controller configured to (i) generate a trigger signal for the one or more safety devices according to the crash information and information from the sensor, and (ii) activate the one or more safety devices via the trigger signal, the support assembly configured for selective connection with the track assembly”.  
In this case, Christensen cures the deficiencies of Tippy.   Christensen discloses a support assembly including the second controller configured to (i) generate a trigger signal for the one or more safety devices according to the crash information and information from the sensor, and (ii) activate the one or more safety devices via the trigger signal.  The vehicle computer disclosed in Christensen comprises an actuator control module as shown in Fig 1B.  The actuator control module is the component of the vehicle computer that generates a trigger signal for the one or more safety devices according to the crash information and information from the sensor [0052]“in response the vehicle computer…detecting a vehicle accident condition…the actuator control module…generates an analog or digital power signal to control the actuator… The actuator component…may be configured to mechanically adjust the physical configuration, orientation, and/or position of the interior vehicle component”.  The interior vehicle components as disclosed by Christensen The vehicle accident condition detection module (Fig 1B) is a part of the vehicle computer.  Christensen further discloses activate the one or more safety devices via the trigger signal.  The actuator control module generates a trigger signal received by the actuator component which is a [0055] “motor or other device” configured to actuate the interior vehicle component which includes safety devices [0055] “move a seat, engage/disengage a seatbelt, tighten/loosen a seatbelt…deploy an airbag…and/or operate any other interior vehicle component…to improve the safety of a vehicle passenger”.   Similar response for independent claim 16.

Tippy discloses the support assembly including: a second controller connected to the first controller [0019] “the encoder-decoder module and the rail-mounted component control module wirelessly communicate data signals”. Tippy Fig 19 shows several conduits (542) which wireless connections [0081] “corresponding communication between previously wired components can be accomplished by way of wireless communication”. 
Regarding claim 2, Applicant argues the Office has “not identified a support assembly including a power storage device configured to (i) provide power to a second controller when the support assembly is disconnected from a track assembly, and (ii) provide power for activating one or more safety devices.  In this case, Tippy discloses a support assembly including a power storage device configured to (i) provide power to a second controller when the support assembly is disconnected from a track assembly, and (ii) provide power for activating one or more safety devices.  Tippy shows a power storage device (Fig 19, 582)  connected to the rail-mounted component control module via conduits. Tippy further discloses [0064] “carriage power conductor…such that rail-mounted components…that are coupled to the carriage structure…can receive power from the power supply…the rail-mounted component…is a seating assembly, the power received from the power supply by the carriage power brush assembly…can transmit power to seat-mounted components that can include, but are not limited to, safety devices, safety restraints, seat-mounted airbags, occupancy status”.


Regarding claim 5, Applicant argues “there is no suggestion in Tippy that a single frequency would be insufficient for communicating between a first controller and a second controller”.  In this case, Tesanovic et al. (US 20210315023 A1) cures the deficiencies of Tippy.  The motivation to include connections via two different frequencies is to optimize communication by having wireless communication with [0200] “one synchronization signal” as disclosed by Tesanovic.
Regarding claim 8, Applicant argues “the Office has not identified, a third controller being configured to (i) receive the crash information from the first controller, (ii) generate a trigger signal for the one or more other safety devices of the second support assembly according to the crash information, and (iii) activate the one or more safety devices via the trigger signal”.  In this case, Tippy discloses in Fig 19 the  encoder-decoder module microcontroller-66 connected to the third controller (rail-mounted control module microcontroller-518) the third controller is configured to (i) receive the crash information from the first controller [0079] “Upon receipt of the impact signal(s) from the one or more impact sensors…the restraint control module…communicates a restraint deployment signal to the encoder-decoder module microcontroller….Upon receipt of the restraint deployment signal from the restraint control module…the encoder-decoder module microcontroller…can communicate the restraint deployment signal to the rail-mounted component control module ”, (ii) generate a trigger signal for the one or more other safety devices of the second support assembly according to the crash information [0086] “differing or differential voltages provide the pulse to the track assemblies…or the rail assemblies….that is recognized by the rail-mounted component...and/or the rail-mounted component control module…The differential voltage or pulse can then be utilized to ultimately communicate the restraint deployment signal to the rail-mounted component control module ”, and (iii) activate the one or more safety devices via the trigger signal [0079] “when the rail-mounted component control module microcontroller…determines that the…restraint deployment signal has been received, the rail-mounted component control module microcontroller…can communicate the restraint deployment signal to one or more of the one or more restraints”.  Tippy further shows a second support assembly in Fig 1 (rail mounted component-34) with one more safety devices- 42 and  Fig 19 shows a third controller (rail-mounted control module microcontroller-518) for the second support assembly).

Regarding claim 10, Applicant argues “the Office has not identified three different wireless connections”. In this case, Tippy Fig 19 shows several conduits (542) which wireless connections [0081] “corresponding communication between previously wired components can be accomplished by way of wireless communication as disclosed [0081] “components of the rail-mounted component control module…can be accomplished by way of wireless communication for at least some of the components of the encoder-decoder module…can communicate wirelessly with one another for restraint diagnostic…purposes”, [0080] “the diagnostic signal may be sent by the restraint control module”).
Regarding claim 12, Applicant argues “the Office has not identified a support assembly that is configured for vertical removal from the track”.  In this case, Cooley et al. shows (US 20170253146 A1) cures the deficiencies of Tippy.  Cooley Fig 3 shows the support assembly (seat) vertically separated from the track assembly.

Regarding claim 13, Applicant argues “the Office has not identified a disclosure of a combination of two wireless connections and a wired connection between a first controller and a second controller”.  In this case, Tippy Fig 19 shows several conduits (542) which wireless connections [0081] “corresponding communication between previously wired components can be accomplished by way of wireless communication”.  The connections in Tippy can be a combination of wired and wireless.

Regarding claim 17, Applicant argues “the Office has not identified determining, via the one or more other controllers, an activation sequence to activate the one or more safety devices and the one or more other safety devices based on the crash information”.   In this case, claim 17 as filed does not disclose an “activation sequence”.  Tippy discloses crash information does not include an activation command or signal for the one or more safety devices or the one or more other safety devices  [0079] “The impact sensors…can be utilized to determine an imminent impact event and/or an impact event, impact sensors…communicate the impact signal(s) to the restraint control module”; and transmitting a trigger signal from the one or more other controllers to the safety devices that were determined should be activated [0079] “Upon receipt of the impact signal(s) from the one or more impact sensors…the restraint control module…communicates a restraint deployment signal to the encoder-decoder module microcontroller….Upon receipt of the restraint deployment signal from the restraint control module…the encoder-decoder module microcontroller…can communicate the restraint deployment signal to the rail-mounted component control mode“. The restraint deployment can include [0053] “seatbelts, airbags, tethers, or any other structure that restricts movement of a cargo item or a passenger”.

 
Regarding claim 18, Applicant argues “the Office has not identified a first sensor of a support assembly configured to obtain status information about a safety device of the one or more safety devices”.  In this case, Tippy discloses the occupancy sensor coupled to the logic gate of the rail-mounted component control module.  The occupancy status is used to determine status of one or more safety devices [0086] “The logic gate…is also coupled to the occupancy sensor…the high-priority restraint deployment signal may be communicated to each of the rail-mounted components…within the vehicle…and only those rail-mounted components…that are deemed occupied may proceed with restraint deployment. Further, the carriage data conductor transmits data used to communicate the status of one or more safety devices [0065] “the carriage data brush assembly…engages with the carriage data conductor…such that the rail-mounted components…and the vehicle…can communicate status…the rail-mounted components…are seating assemblies, the data communicated between the carriage data conductor…and the carriage data brush assembly…can include….occupancy status…engaged vs. disengaged state of safety restraints (e.g., buckled vs. unbuckled).

Regarding claim 20, Applicant argues “the Office has not identified a support assembly that is vertically removable from a track assembly”.   In this case, Tippy discloses a seating assembly (Fig 1, 94) as a support assembly [0054] “The seating assemblies…can be positioned at various locations along rail assemblies…within the cabin”, [0082] “the rail-mounted component control module…can be coupled to the track assembly…with which the given rail-mounted component…is associated”.  The seating assembly is vertically removable to the attached point being coupled to the rail assembly by anchors  [0054] “carrier…may be directly coupled to the rail assemblies…(e.g., by anchors), also shown in Fig 9, 114.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2022 was filed after the mailing date of the Non-Final Office Action on 4/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tippy et al.  (US 20200398776 A1) in view of Christensen et al. (US 20210323446 A1).

Regarding Claim 1, Tippy teaches an electrical assembly, including: a first controller (Tippy, [0079] “the encoder-decoder module microcontroller”); a track assembly (Tippy, Fig 14, [0082] “... track assembly”); and a support assembly configured for selective connection with the track assembly (Tippy, [0082] “the rail-mounted component control module…can be coupled to the track assembly…with which the given rail-mounted component…is associated”), the support assembly including: a second controller connected to the first controller (Tippy, [0081] “…one or more communication hubs or communication points that are employed to facilitate the wireless communication between components can be employed”, [0019] “the encoder-decoder module and the rail-mounted component control module wirelessly communicate data signals”, [0082],  Tippy discloses “the rail-mounted component control module microcontroller” is a component of “the rail-mounted component control module” ); via at least two wireless connections (Tippy, [0081] “…one or more communication hubs or communication points that are employed to facilitate the wireless communication between components can be employed”, [0019] “the encoder-decoder module and the rail-mounted component control module wirelessly communicate data signals”, [0082],  Tippy discloses “the rail-mounted component control module microcontroller” is a component of “the rail-mounted component control module”); a sensor; and one or more safety devices (Tippy, [0082] “Components of the rail-mounted component control module …the rail-mounted component control module microcontroller…the occupancy sensor, “[0053] One or more of the one or more rail-mounted components…can be provided with one or more restraints…In various examples, the restraints…can be seatbelts, airbags, tethers, or any other structure that restricts movement of a cargo item or a passenger”); wherein the first controller (Tippy, [0079] “the encoder-decoder module microcontroller”) is configured to provide crash information to the second controller (Tippy, [0079] “the encoder-decoder module microcontroller…can communicate the restraint deployment signal to the deployment signal amplifier…of the rail-mounted component control module…”, [0082],  Tippy discloses “the rail-mounted component control module microcontroller” is a component of “the rail-mounted component control module”)

Tippy does not teach the second controller is configured to (i) generate a trigger signal for  one or more safety devices according to the crash information and information from the sensor  and (ii) activate the one or more safety devices via the trigger signal.  However, Christensen teaches these limitations.

Christensen teaches the second controller is configured to (i) generate a trigger signal for  one or more safety devices according to the crash information and information from the sensor (Christensen [0029] “data relating to a vehicle (e.g., operation of the vehicle, and/or the vehicle's surrounding environment) is collected by the sensor…and transmitted to the vehicle computer…The vehicle computer…analyzes this data to detect a vehicle accident condition. When the vehicle computer…detects the vehicle accident condition, the vehicle computer…causes the actuator component…to adjust the movement of the interior vehicle component”) and (ii) activate the one or more safety devices via the trigger signal  (Christensen,  [0055] “the actuator component…include, but are not limited to, a motor or other device configured to move a seat, engage/disengage a seatbelt, tighten/loosen a seatbelt…deploy an airbag…and/or operate any other interior vehicle component…to improve the safety of a vehicle passenger”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tippy to include the second controller is configured to (i) generate a trigger signal for one or more safety devices according to the crash information and information from the sensor  and (ii) activate the one or more safety devices via the trigger signal as taught by Christensen in order to “determine a better/safer physical configuration for the interior vehicle…in response to the processor…detecting the vehicle accident condition” (Christensen, [0046]).

Regarding Claim 2, Tippy teaches the electrical assembly of claim 1, wherein the support assembly includes a power storage device (Tippy, [0082] “the rail-mounted component control module…can be mounted to the rail-mounted component… Components of the rail-mounted component control module…can include, but are not limited to, a power module…the power supply…can be one or more batteries provided by the vehicle”) configured to (i)provide power to the second controller when the support assembly is disconnected from the track assembly (Tippy, [0055] “The storage units…may engage with the rail assemblies…such that the storage units…are prevented from unintentional motion during maneuvering of the vehicle), and (ii) provide power for activating the one or more safety devices (Tippy, [0079] “the restraints…and/or other safety measures may be enacted (e.g., seatbelt tensioners)”).

Regarding Claim 3, Tippy teaches the electrical assembly of claim 2, wherein the at least two wireless connections include a first wireless connection and a second wireless connection that is different from the first wireless connection. However, Park teaches this (Tippy, [0081] “…one or more communication hubs or communication points that are employed to facilitate the wireless communication between components can be employed”, [0019] “the encoder-decoder module and the rail-mounted component control module wirelessly communicate data signals”, [0082], Tippy discloses “the rail-mounted component control module microcontroller” is a component of “the rail-mounted component control module”)  at least one of induction coupling, magnetic field generation and detection, RF generation and detection, and light transmission (Tippy, [0063] “the electromagnet(s)…can be selectively energized to introduce a magnetic field…can relay information about the interaction of various components”).

Regarding Claim 4, Tippy teaches the electrical assembly of claim 1. Tippy does not teach wherein crash information does not include an activation command or signal for the one or more safety devices.  However, Christensen teaches this limitation (Christensen, [0042] “The vehicle accident condition detection module 210 is configured to receive, store, and analyze the sensor data to determine whether a vehicle accident condition has been detected…may comprise one or more algorithms, machine learning techniques, data comparison, and/or other techniques for detecting a vehicle accident condition based on the sensor data”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tippy to include crash information does not include an activation command or signal for the one or more safety devices as taught by Christensen in order to base actuation of a vehicle safety device on whether an accident condition has occurred.

Regarding Claim 6, Tippy teaches the electrical assembly of claim 1,  including a second support assembly configured for selective connection with the track assembly (Tippy, [0079] “the restraints…and/or other safety measures may be enacted (e.g., seatbelt tensioners)”); wherein the second support assembly includes a third controller and one or more other safety devices (Tippy, [0053] One or more of the one or more rail-mounted components…can be provided with one or more restraints…In various examples, the restraints…can be seatbelts, airbags, tethers, or any other structure that restricts movement of a cargo item or a passenger”, [0082] Components of the rail-mounted component control module…can include…a power module…the deployment signal amplifier…the diagnostic signal amplifier…the rail-mounted component control module microcontroller…the occupancy sensor”, Tippy shows a second support assembly in Fig 1 (rail mounted component-34) with one more safety devices- 42.  Fig 19 shows a third controller (rail-mounted control module microcontroller-518) for the second support assembly).
Regarding Claim 7, Tippy teaches the electrical assembly of claim 6, wherein the first controller (Tippy, [0079] “the encoder-decoder module microcontroller”) is configured to provide the crash information to the second controller and to the third controller (Tippy, [0079] “the encoder-decoder module microcontroller…can communicate the restraint deployment signal to the deployment signal amplifier…of the rail-mounted component control module…”, [0082],  Tippy discloses “the rail-mounted component control module microcontroller” is a component of “the rail-mounted component control module”.  Fig 19 shows the second and third controllers (rail-mounted control module microcontroller-518); the crash information provided to the second controller is substantially identical to the crash information provided to the third controller (Tippy, Fig 19 shows encoder-decoder module microcontroller-66 is connected to the second and third controllers (rail-mounted control module microcontroller-518));

Tippy does not teach the crash information includes information regarding a source, direction, and/or severity of a crash.  However, Christensen teaches this limitation (Christensen, [0036] “sensor data informing them of the location of a vehicular accident, the severity of the vehicular accident”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tippy to include crash information does not include the crash information includes information regarding a source, direction, and/or severity of a crash as taught by Christensen so that the vehicle accident condition detection criteria data storage…indicative of a threshold and/or other criteria defining when a particular vehicle accident condition exists (Christensen, 0042]).

Regarding Claim 8, The electrical assembly of claim 6, wherein the third controller is configured to (i) receive the crash information from the first controller (Tippy, [0079] “Upon receipt of the impact signal(s) from the one or more impact sensors…the restraint control module…communicates a restraint deployment signal to the encoder-decoder module microcontroller….Upon receipt of the restraint deployment signal from the restraint control module…the encoder-decoder module microcontroller…can communicate the restraint deployment signal to the rail-mounted component control module ”, (Tippy, Fig 19 shows encoder-decoder module microcontroller-66 is connected to the third controller (rail-mounted control module microcontroller-518), (ii) generate a trigger signal for the one or more other safety devices of the second support assembly according to the crash information (Tippy, [0086] “differing or differential voltages provide the pulse to the track assemblies…or the rail assemblies….that is recognized by the rail-mounted component...and/or the rail-mounted component control module…The differential voltage or pulse can then be utilized to ultimately communicate the restraint deployment signal to the rail-mounted component control module ”), and (iii) activate the one or more safety devices via the trigger signal (Tippy, [0079] “when the rail-mounted component control module microcontroller…determines that the…restraint deployment signal has been received, the rail-mounted component control module microcontroller…can communicate the restraint deployment signal to one or more of the one or more restraints”, Tippy shows a second support assembly in Fig 1 (rail mounted component-34) with one more safety devices- 42.  Fig 19 shows a third controller (rail-mounted control module microcontroller-518) for the second support assembly).

Regarding Claim 9, Tippy teaches the electrical assembly of claim 6, wherein the one or more safety devices of the support assembly includes at least three safety devices (Tippy, [0053] “One or more of the one or more rail-mounted components…can be provided with one or more restraints…the restraints…can be seatbelts, airbags, tethers, or any other structure that restricts movement of a cargo item or a passenger”); and the one or more other safety devices of the second support assembly includes at least three other safety devices (Tippy, Fig 1).  Examiner interprets the second support assembly as one of the plurality of rail mounted components (34) represented in Fig, 1 with at least three other safety devices as shown (42).

Regarding Claim 10, Tippy teaches electrical assembly of claim 1, wherein the first controller is configured to communicate with the second controller via a diagnostic wireless connection in addition to the at least two wireless connections (Tippy, [0081] “components of the rail-mounted component control module…can be accomplished by way of wireless communication for at least some of the components of the encoder-decoder module…can communicate wirelessly with one another for restraint diagnostic…purposes”, [0080] “the diagnostic signal may be sent by the restraint control module”).

Regarding Claim 11, Tippy teaches a vehicle, comprising: the electrical assembly of claim 5; and a mounting surface, wherein the first controller is fixed to the mounting surface (Tippy, [0083] “vehicle-mounted components, which may include…the encoder-decoder module”), wherein the support assembly includes a first seat and the plurality of one or more safety devices of the support assembly are configured to restrict movement of an occupant of the first seat (Tippy, [0055] “one or more of the seating assemblies…may remain available for...e.g., vehicle operators…”), [0053] “One or more of the one or more rail-mounted components…can be provided with one or more restraints.. restraints…can be seatbelts, airbags, tethers, or any other structure that restricts movement of a cargo item or a passenger”, Examiner interprets “restraints” as safety devices) and wherein the second support assembly includes a second seat and the one or more other safety devices of the second support assembly are configured to restrict movement of an occupant of the second seat” Examiner interprets the second support assembly as one of the plurality of rail mounted components-34 and seating assemblies- as shown in Tippy Fig 1.  (Tippy, [0055] “one or more of the seating assemblies…may remain available for...e.g., vehicle operators…”, [0053] “One or more of the one or more rail-mounted components…can be provided with one or more restraints…restraints…can be seatbelts, airbags, tethers, or any other structure that restricts movement of a cargo item or a passenger”).
Regarding Claim 13, Tippy teaches the electrical assembly of claim 1, wherein the first controller (Tippy, [0079] “the encoder-decoder module microcontroller”, component-66 of the encoder-decoder module -50 shown in Fig. 19) and the second controller (Tippy, [0082] “ the rail-mounted component control module microcontroller”, component-518 of the rail-mounted component module-54 shown in Fig. 19) are configured to communicate via a wired connection through the track assembly (Tippy, [0083] “As with the encoder-decoder module…the components of the rail-mounted component control module…can be coupled to one another by conduits (Examiner interprets “conduits” as housings for the wired connection )...the track assemblies…enable vehicle-mounted components, which may include...the encoder-decoder module…to communicate with components that are provided on the rail-mounted components”, [0019] “the encoder-decoder module and the rail-mounted component control module wirelessly communicate data signals.”) and via at least two wireless connections (Tippy, [0081] “…one or more communication hubs or communication points that are employed to facilitate the wireless communication between components can be employed”, [0019] “the encoder-decoder module and the rail-mounted component control module wirelessly communicate data signals”, [0082],  Tippy discloses “the rail-mounted component control module microcontroller” is a component of “the rail-mounted component control module”). 


Regarding Claim 14, Tippy teaches the electrical assembly of claim 1.  Tippy does not teach wherein  generating the trigger signal for the of one or more safety devices includes determining which safety devices of the one or more safety devices to activate and activating the one or more safety devices.  However, Christensen teaches this limitation.

Christensen teaches wherein  generating the trigger signal  (Christensen, [0052] “The actuator component…may be configured to receive a command, or a message/signal indicative of a command, from the actuator control module”) for the of one or more safety devices includes determining which safety devices of the one or more safety devices to activate and activating the one or more safety devices  (Christensen [0029] “data relating to a vehicle (e.g., operation of the vehicle, and/or the vehicle's surrounding environment) is collected by the sensor…and transmitted to the vehicle computer…The vehicle computer…analyzes this data to detect a vehicle accident condition. When the vehicle computer…detects the vehicle accident condition, the vehicle computer…causes the actuator component…to adjust the movement of the interior vehicle component”, [0055] “the actuator component…include, but are not limited to, a motor or other device configured to move a seat, engage/disengage a seatbelt, tighten/loosen a seatbelt…deploy an airbag…and/or operate any other interior vehicle component…to improve the safety of a vehicle passenger”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tippy to include generating the trigger signal for the of one or more safety devices includes determining which safety devices of the one or more safety devices to activate and activating the one or more safety devices  as taught by Christensen in order to “determine a better/safer physical configuration for the interior vehicle…in response to the processor…detecting the vehicle accident condition” (Christensen, [0046]).

Regarding Claim 16, Tippy teaches a method of operating an electrical assembly, the method comprising: providing, via a first controller fixed to a vehicle (Tippy, [0059] “the track assembly…is mounted to a floor of the cabin…of the vehicle”,  [0083] “vehicle-mounted components, which may include…the encoder-decoder module”), the same crash information to a one or more other controllers connected to respective support assemblies configured for selective connection with a track assembly of the vehicle (Tippy, [0079] When the rail-mounted component control module microcontroller….determines that the rail-mounted component…is occupied and the restraint deployment signal has been received, then the rail-mounted component control module microcontroller…can communicate the restraint deployment signal to one or more of the one or more restraints”).  ” Examiner interprets the second support assembly as one of the plurality of rail mounted components-34 and seating assemblies-94 as shown in Tippy Fig 1.  (Tippy, [0055] “one or more of the seating assemblies”).; and controlling, via the one or more other controllers, operation of (i) one or more safety devices associated with a first support assembly of the respective support assemblies (Tippy, [0079] “the rail-mounted component control module microcontroller…can communicate the restraint deployment signal to one or more of the one or more restraints”), and (ii) one or more other safety devices associated with a second support assembly of the respective support assemblies (Tippy, [0079] “the rail-mounted component control module microcontroller…can communicate the restraint deployment signal to one or more of the one or more restraints”); wherein the first controller provides the same crash information to the one or more other controllers (Tippy, [0079]  “the encoder-decoder module microcontroller…can communicate the restraint deployment signal to the deployment signal amplifier…of the rail-mounted component control module”); wherein the first controller provides the same crash information to the one or more other controllers via a first wireless connection and a second wireless connection (Tippy, [0079] When the rail-mounted component control module microcontroller….determines that the rail-mounted component…is occupied and the restraint deployment signal has been received, then the rail-mounted component control module microcontroller…can communicate the restraint deployment signal to one or more of the one or more restraints”).  ” Examiner interprets the second support assembly as one of the plurality of rail mounted components-34 and seating assemblies-94 as shown in Tippy Fig 1, [0055] “one or more of the seating assemblies”)-, [0081] “…one or more communication hubs or communication points that are employed to facilitate the wireless communication between components can be employed”, [0019] “the encoder-decoder module and the rail-mounted component control module wirelessly communicate data signals”, [0082],  Tippy discloses “the rail-mounted component control module microcontroller” is a component of “the rail-mounted component control module”).

Tippy does not teach crash information does not include an activation command or signal for the one or more safety devices.  However, Christensen teaches this limitation (Christensen, [0042] “The vehicle accident condition detection module 210 is configured to receive, store, and analyze the sensor data to determine whether a vehicle accident condition has been detected…may comprise one or more algorithms, machine learning techniques, data comparison, and/or other techniques for detecting a vehicle accident condition based on the sensor data”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tippy to include crash information does not include an activation command or signal for the one or more safety devices as taught by Christensen in order to base actuation of a vehicle safety device on whether an accident condition has occurred.
Regarding Claim 17, Tippy teaches the method of claim 16, wherein the crash information does not include an activation command or signal for the one or more safety devices or the one or more other safety devices (Tippy, [0079] The impact sensors…can be utilized to determine an imminent impact event and/or an impact event, impact sensors…communicate the impact signal(s) to the restraint control module”); and transmitting a trigger signal from the one or more other controllers to the safety devices that were determined should be activated (Tippy, [0079] “Upon receipt of the impact signal(s) from the one or more impact sensors…the restraint control module…communicates a restraint deployment signal to the encoder-decoder module microcontroller….Upon receipt of the restraint deployment signal from the restraint control module…the encoder-decoder module microcontroller…can communicate the restraint deployment signal to the rail-mounted component control module “).

Regarding Claim 18, Tippy teaches method of claim 16, wherein controlling operation of the one or more safety devices includes obtaining information from a first sensor associated with the first support assembly (Tippy, [0079]  “the rail-mounted component control module microcontroller…can reference an occupancy sensor…to determine if the rail-mounted component…is occupied“) and activating the one or more safety devices according to the crash information and the information from the first sensor (Tippy, [0079] “…the occupancy sensor…can be referenced to determine if a passenger or occupant is present in the seating assembly…the rail-mounted component control module microcontroller…can communicate the restraint deployment signal to one or more of the one or more restraints”); and the first sensor is configured to obtain status information about a safety device of the one or more safety devices associated with the first support assembly (Tippy, [0079]  “the rail-mounted component control module microcontroller…can reference an occupancy sensor…to determine if the rail-mounted component…is occupied“).


Regarding Claim 19, Tippy teaches the method of claim 20, wherein the one or more other controllers are each fixed to one of the respective support assemblies (Tippy, Fig 19 shows the restraint control module (46), encoder-decoder module microcontroller (66) and rail-mounted component control module microcontroller (518) fixed to their respective support assemblies)

Regarding Claim 20. Tippy teaches the method of claim 16, wherein the support assemblies are configured for selective connection with and vertical removal from the track assembly of the vehicle (Tippy, [[0082] “the rail-mounted component control module…can be coupled to the track assembly…with which the given rail-mounted component…is associated”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Tippy et al.  (US 20200398776 A1) in  view of Christensen et al. (US 20210323446 A1) in further view of Tesanovic et al. (US 20210315023 A1).

Regarding Claim 5, Tippy teaches the electrical assembly of claim 1.  Tippy does not teach wherein the at least two wireless connections include connections via two different frequencies.  However, Tesanovic teaches this limitation (Tesanociv, [0166] “plurality of remote wireless communication units on a second frequency that is different to a first frequency”).

It would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tippy to include the at least two wireless connections include connections via two different frequencies as taught by Tesanociv in order to transmit information to the first and second controllers.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tippy et al.  (US 20200398776 A1) in view of Christensen et al. (US 20210323446 A1) in further view of Cooley et al. (US 20170253146 A1).
Regarding Claim 12, Tippy teaches the electrical assembly of claim 1.  Tippy does not teach wherein the support assembly is configured for vertical removal from the track assembly.  However, Cooley teaches this limitation (Cooley, Fig 3, shows the support assembly (seat) vertically separated from the track assembly).

It would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tippy to include support assembly is configured for vertical removal from the track assembly as taught by Cooley in order to disconnect from the controller when on collision event is detected.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tippy et al.  (US 20200398776 A1) in view of Christensen et al. (US 20210323446 A1) in further view of Funahashi et al. (US 20190092272 A1).

Regarding Claim 21, Tippy teaches the method of claim 16.  Tippy does not teach wherein controlling operation of the one or more safety devices includes: determining, via the one or more other controllers, an activation sequence to activate the one or more safety devices based on the crash information; and transmitting a trigger signal corresponding to the activation sequence to the one or more safety devices.  However, Funahashi teaches these limitations.  

Funahashi teaches wherein controlling operation of the one or more safety devices includes: determining, via the one or more other controllers (Funahashi, [0051] “The ECU…operates the air bag devices 20R and 20L and the pop-up actuators…based on an operation program stored in the ECU”), an activation sequence to activate the one or more safety devices based on the crash information (Funahashi, [0051] An operation timing is programmed in the operation program such that: the pop-up actuators…operate based on the input of the detection signal from any of the G sensors…and the air bag devices 20R and 20L operate at a timing at which the pop-up of the hood…is started…the operation timing is programmed such that the right air bag device 20R operates slightly before the left air bag device 20L operates. To be specific, after the deployment of the right air bag 22R is completed, the deployment of the left air bag 22L is completed”, [0050] “The collision is detected by the four G sensors…arranged at a rear side of the bumper face…detects acceleration or deceleration generated in a front-rear direction of the vehicle…by the application of a collision load and outputs a detection signal to an ECU (electrical control unit)”; Examiner interprets the G sensor detection signal as reading on crash information); and transmitting a trigger signal corresponding to the activation sequence to the one or more safety devices (Funahashi, [0052] “when the detection signal is input from any of the G sensors…to the ECU 32…and with this, the collision of the vehicle…with the pedestrian is detected, the pop-up actuators…and the air bag devices 20R and 20L operate”, [0053] “ the operations of the air bag devices 20R and 20L are controlled by the ECU…such that the deployment of the left air bag 22L is completed after the deployment of the right air bag 22R is completed”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tippy to include controlling operation of the one or more safety devices includes: determining, via the one or more other controllers, an activation sequence to activate the one or more safety devices based on the crash information; and transmitting a trigger signal corresponding to the activation sequence to the one or more safety devices as taught by Funahashi in order to  avoid “a phenomenon in which the tip end portions of the first and second air bags hit against each other and bounce at the time of the deployments of the first and second air bags” (Funahashi, [0009]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breed et al. (US 20060284839 A1) discloses safety devices of the second support assembly are configured to restrict movement of an occupant of the second seat. [0399] “the case of the seat weight sensor, of the mass of an occupant and the state of the seat belt (is it buckled and what load is it adding to the seat load sensors)”).
Wendelrup et al. (US 20200139913 A1) discloses the at least two wireless connections (Wendelrup, [0066] “the communication interface…uses short-range wireless data communication, such as short-range wireless data communication such as, for instance…RF-ID (Radio Frequency Identification)…IrDA (Infrared Data Association)”).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662